Citation Nr: 1209906	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1952 to August 1954.  The Veteran died on September [redacted], 1985.  The Appellant is seeking VA benefits on behalf of the Veteran's helpless child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board observes that the claim for service connection for the cause of the Veteran's death has been denied in multiple previous decisions, including two decisions by the Board.  In this case, although the appellant has asserted a new theory of entitlement (i.e., that the Veteran's helpless child is entitled to VA death benefits), the claims filed in August 2007 arises from the same factual basis (i.e., that the cause of the Veteran's death is linked to his service or his service connected disabilities) previously considered by the RO in an unappealed January 2006 rating decision.  That decision is final.  See 38 U.S.C.A. § 7104 (West 2002).  Thus, the appellant's new claims must be evaluated as claims to reopen the previously finally denied claims.  See Boggs v. Peake, 520 F.3d 1330 (2009) (holding that the diagnosed disability, rather than the theory of causation or entitlement, forms the factual basis of a claim).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the Board is required to make a decision in the first instance as to whether new and material evidence was received warranting the reopening of this matter.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369  (Fed. Cir. 2001).  The Board has re-characterized the issue accordingly.  

It is noted that in a September 2007 determination, the appellant, seeking VA benefits on behalf of the Veteran's helpless child, was denied the claim for entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  The appellant did not appeal that determination, and that matter is not currently on appellate status.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO declined to reopen a previously denied claim for entitlement to service connection for the cause of the Veteran's death, because no new and material evidence had been received that showed the cause of the Veteran's death was related to service or to his service connected disabilities.  That decision was not appealed, and it became final. 

2.  Since January 2006, VA has received additional pertinent evidence that relates to an unestablished fact (evidence that establishes a possible link between the Veteran's cause of death and his service connected disabilities), that is necessary to substantiate the claim and raises a reasonable possibility of substantiating that claim.






CONCLUSIONS OF LAW

1.  The RO's January 2006 decision that declined to reopen the previously denied claim for entitlement to service connection for the cause of the Veteran's death became final.  38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Since the RO's January 2006 decision, VA has received new and material evidence to reopen the claim for entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

With respect to the claim to reopen, in view of the Board's favorable decision to the extent of reopening the claim for service connection for the cause of the Veteran's death, further assistance is unnecessary to aid the appellant in substantiating the reopening of the claim on appeal.  




Application to Reopen the Claim Based on New and Material Evidence

The appellant seeks to reopen a previously denied claim for entitlement to service connection for the cause of the Veteran's death.  

Prior to the current claim on appeal, the claim for service connection was denied by the RO in a January 2006 rating decision.  The appellant did not appeal, and the rating decision became final.  38 C.F.R. § 20.1100.  In August 2007, the appellant initiated the current claim on appeal.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Before reaching the underlying claim of entitlement to service connection, the Board must first determine whether new and material evidence has been presented to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996). 

Under current VA law, "new" evidence is defined as evidence that has not been previously submitted to the agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id.  

VA is required to first review the evidence submitted since the last final disallowance of a claim on any basis for its newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence received subsequent to the last final decision in this case is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).   

In determining whether any new evidence has been received that relates to an unestablished fact necessary to substantiate the claim, a review of the rules for establishing service connection are useful.  

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto." 38 C.F.R. § 3.312(b).  A service-connected disability is the contributory cause of death when the disability is shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.

Service connection may also be established for the cause of a veteran's death, when the death causing condition is found to be related to service.  In order to grant service connection for the disability that caused the Veteran's death, there must be evidence proving that the disability was related to service.  To prevail there would have to be medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the disability that resulted in the Veteran's death. 

In this case, prior to the RO decision at issue in the current appeal, in January 2006, the RO declined to reopen the previously denied claim for entitlement to service connection for the cause of the Veteran's death because no new and material evidence had been received that showed the Veteran's cause of death was related to his service or to his service connected disabilities.  Essentially, the RO did not receive evidence showing that the condition listed as causing the Veteran's death, carcinoma of the stomach, was related to his service or his service-connected psychophysiological gastrointestinal reaction manifested by colitis and rectal prolapse and secondary anal stricture.  The appellant did not initiate an appeal and the January 2006 decision became.  38 U.S.C.A. § 7105(b) and (c).  

A review of the facts available at the time of the last final decision in January 2006 is useful in applying the rules to reopen a claim.  The official certificate of death shows that the Veteran died in September 1985.  In the certificate, it is recorded that the immediate cause was determined to be carcinoma of the stomach.  The Veteran's service treatment records from March 1953 to April 1953 showed hospital treatment for pterygium of the right eye, constipation, and acute gastritis.  The report of an August 1954 examination prior to separation showed no complaints or findings pertinent to a stomach disorder.  The record also contained the VA hospital and outpatient treatment records from 1955 to 1975, the June 1964 private medical reports from Dr. J.F.M, and a September 1971 private medical statement from Dr. R.C.M, that continue to show treatment for constipation, prolapsed rectal mucosa, polyp of the intestines, as well as diabetes mellitus and chronic schizophrenia.  The records from the VA hospitalization at the time of the Veteran's death in 1985 show that the Veteran was admitted for abdominal pain and constipation associated with vomiting.  A biopsy revealed an adenocarcinoma of the stomach.  Exploratory surgical procedure revealed an irrecestable mass of the stomach and confirmed a diagnosis of adenocarcimona of the stomach.  The record also contained the appellant's statements that the VA negligently waited too long in treating the Veteran's complaints of stomach pain. (A claim for compensation for cause of death pursuant to 38 U.S.C.A. § 1151 was denied in an unappealed September 2002 rating decision.) 

All of this was on file at the time of the last final decision in January 2006.  In order for the Board to reopen the appellant's claim for service connection, the Board must find that there is some new and material evidence submitted since January 2006.   To be "new", this evidence must not be redundant of that which was already on file in 2006.  To be "material", this new evidence must relate to an unestablished fact necessary to substantiate the claim.  Here, that unestablished fact is evidence that the cause of the Veteran's death is causally related to his service, or that the Veteran's service-connected psychophysiological gastrointestinal reaction manifested by colitis and rectal prolapse and/or secondary anal stricture, caused or contributed substantially and materially to his death.  Further, this new and material evidence must raise a reasonable possibility of substantiating the claim. 
  
Since the January 2006 rating decision, the additional pertinent evidence of record consists of a private medical statement from Dr. H.C. dated in October 2007.  In his medical statement, Dr. C. opined that "it is more likely than not [the Veteran's] service connected intestinal problem contributed to the onset of his stomach cancer," without any further explanation.  Although Dr. C. stated that he reviewed the "Military Records", it does not appear that his medical opinion was based on a review of evidence beyond the VA hospitalization records just prior to his death, the death certificate, and the appellant's lay assertions.  While the medical opinion is not supported by a rational, it does provide new and material evidence that raises a reasonable possibility of substantiating the appellant's claim that the cause of the Veteran's death is related to his service-connected disabilities.  

The Board accordingly finds new and material evidence has been received to reopen the claim for service connection on appeal.  The appellant's appeal is granted to that extent.

Based on the foregoing, the Board finds that new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and thereby meets the requirements to reopen.  On that basis, the claim for service connection for a psychiatric disorder is reopened.  38 C.F.R. § 3.156.  The issue is addressed on the merits below in the Remand portion of this decision.

ORDER

New and material evidence has been received to reopen the claim for entitlement to service connection for the cause of the Veteran's death, and the claim is reopened.   


REMAND

The RO had declined to reopen the claim of service connection for the cause of the Veteran's death in the March 2008 rating decision.  The Board's decision above reopens the claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO initial de novo review unless there is a waiver [of such review] from the veteran or no prejudice would result from the Board's initial de novo adjudication of the claim.  The Veteran has not waived his right to RO initial de novo consideration of this claim.  Hence, a remand for such action is necessary. 

The Board also finds that further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to her claim for service connection for the cause of the Veteran's death.  See 38 C.F.R. § 3.159.   In light of the October 2007 private physician statement, the Board finds that this case must be reviewed by a specialist to provide a medical nexus opinion before the merits of the decision may be reached.  38 U.S.C.A. § 5103A(d)(2); See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The RO/AMC should arrange for the Veteran's claims folder to be reviewed by the appropriate specialist to determine whether the Veteran's carcinoma of the stomach was related to his service and/or whether his service-connected psychophysiological gastrointestinal reaction manifested by colitis and rectal prolapse and/or secondary anal stricture caused or contributed to his death.  

Prior to any examination, the RO/AMC should invite the appellant to submit any additional evidence she desires to submit in support of her claim. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should invite the appellant to submit any additional evidence she desires to submit in support of her claim. 

2.  After giving the appellant a 60 day period within which to respond, the AMC/RO should forward the claims folder to the appropriate specialist for review.  Following his/her review, to include consideration of the favorable opinion offered by Dr. H.C., the examiner must opine whether it is at least as likely as not that the Veteran's psychophysiological gastrointestinal reaction manifested by colitis and rectal prolapse and/or secondary anal stricture caused or contributed to his death.  A complete rationale for any opinion offered must be provided.

3.  The AMC/RO must review the medical opinion provided by the examiner to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  Thereafter, the RO must readjudicate the claim for entitlement to service connection for the cause of the Veteran's death.  If the benefit is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


